PER CURIAM:
The issue in this appeal is whether the extended charge that Bank of America assesses on its deposit accounts constitutes “interest” for purposes of the National Bank Act, 12 U.S.C. §§ 85-86. The plaintiffs concede that, under our decision in Video Trax, Inc. v. Nationsbank, N.A., 205 F.3d 1358 (11th Cir. 2000), the extended charge is not interest. The plaintiffs brought this appeal because they want to petition the en banc Court to overrule Video Tmx, a petition they are free to file within 21 days of our opinion, see 11th Cir. R. 35-2. The plaintiffs also argue that the district court should have allowed them to proceed to discovery before dismissing *959their complaint, but that argument fails because their complaint fails to state a claim as a matter of law.
We AFFIRM the dismissal of the complaint. We DENY AS MOOT the appellants’ motion to dismiss the appeal.